Cite as 2016 Ark. App. 404


                   ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                        No. CR-15-984

                                                   Opinion Delivered   September 14, 2016

STEVEN BLAKE WRIGHT                                APPEAL FROM THE CRAWFORD
                               APPELLANT           COUNTY CIRCUIT COURT
                                                   [NO. 17CR-14-616]
V.
                                                   HONORABLE GARY COTTRELL,
                                                   JUDGE
STATE OF ARKANSAS
                                 APPELLEE          AFFIRMED


                               LARRY D. VAUGHT, Judge

       Steven Blake Wright is appealing his conviction by a Crawford County jury of

aggravated assault upon a certified law-enforcement officer and first-degree terroristic

threatening. 1 He argues that the State presented insufficient evidence to support the

convictions. We affirm.

       On December 23, 2014, Deputy James Mirus and Corporal Matt McGrew, both of the

Crawford County Sheriff’s Department, responded to a domestic-violence report by Wright’s

girlfriend, Priscilla Johnson. Based on statements given by Johnson, the officers arrested

Wright at his home. Deputy Mirus testified that, as they walked Wright outside to the patrol

vehicle, he was screaming at the officers, cursing at them, and making threats of physical harm

toward them and their families. Wright also told the officers that he has AIDS. He threatened




       1Wright was also convicted of first-degree criminal mischief but has not challenged
that conviction in this appeal.
                                  Cite as 2016 Ark. App. 404

to break down the plexiglass divider in the patrol car, choke and kill Deputy Mirus, and infect

him with AIDS. Wright told the officers that he had three previous charges for assaulting

police officers and that he would have a fourth charge by the end of the night.

       Deputy Mirus testified that, as he was exiting Interstate 49 onto Interstate 40, he heard

Wright’s seatbelt unbuckle. Wright was kicking, screaming, cursing, and threatening to kill the

officer. He was hitting his head on the window, and Deputy Mirus heard air coming in the

windows from outside. He also kicked the plexiglass divider so hard that it caused the shotgun

to fall from its mount, hitting Mirus in the nose and injuring him.

       Deputy Mirus called for backup and then pulled over at a weigh station to calm Wright

and to secure his seatbelt. As soon as he opened the back door, Wright began lunging at him

and spitting at him. Wright spit on the officer’s arm. Deputy Mirus warned him that if he did

not calm down, he would be “pepper sprayed.” Wright continued to lunge and spit, and Mirus

sprayed him with pepper spray. Additional officers arrived as backup. They testified that

Wright was angry and agitated. Emergency medical-care providers arrived and decontaminated

Wright of the pepper spray.

       At trial, Deputy Mirus testified that, while he had not been fearful of Wright’s threats

of immediate physical harm, he was afraid of Wright’s threat to harm his family. He testified

that because they lived in a small town, it was very likely that Wright would encounter Mirus’s

family at some point after release.

       Corporal Matt McGrew testified that while assisting in Wright’s arrest he did not hear

Wright make any threats toward either him or Deputy Mirus.




                                               2
                                  Cite as 2016 Ark. App. 404

       The jury convicted Wright, and the court imposed concurrent three-year sentences and

fines for aggravated assault and terroristic threatening. He filed a timely appeal. On appeal,

Wright’s only arguments are challenges to the sufficiency of the evidence supporting the two

convictions.

       In reviewing a challenge to the sufficiency of the evidence to support a criminal

conviction, we view the evidence in the light most favorable to the State, considering only the

evidence that tends to support the verdict. Satterfield v. State, 2014 Ark. App. 633, at 2, 448
S.W.3d 211, 213. We will affirm if the finding of guilt is supported by substantial evidence,

direct or circumstantial. Id. Substantial evidence is that which is of sufficient force to compel

a conclusion one way or the other beyond suspicion or conjecture. Id. The weight of the

evidence and credibility of the witnesses are matters for the fact-finder, not for the trial court

on a directed-verdict motion or this court on appeal. Id. The fact-finder is free to believe all

or part of a witness’s testimony and may resolve all questions of conflicting testimony and

inconsistent evidence. Id.

       Wright was convicted of aggravated assault upon a certified law-enforcement officer,

which is defined by Arkansas Code Annotated section 5-13-211 (Repl. 2013) as follows:

       A person commits aggravated assault upon a certified law enforcement officer or an
       employee of a correctional facility if, under circumstances manifesting extreme
       indifference to the personal hygiene of the certified law enforcement officer or
       employee of the correctional facility, the person purposely engages in conduct that
       creates a potential danger of infection to the certified law enforcement officer or an
       employee of any state or local correctional facility while the certified law enforcement
       officer or employee of the state or local correctional facility is engaged in the course of
       his or her employment by causing a person whom the actor knows to be a certified law
       enforcement officer or employee of the state or local correctional facility to come into
       contact with saliva, blood, urine, feces, seminal fluid, or other bodily fluid by purposely
       throwing, tossing, expelling, or otherwise transferring the fluid or material.


                                                3
                                  Cite as 2016 Ark. App. 404

Ark. Code Ann. § 5-13-211. An accused acts purposely when it is his “conscious object to

engage in conduct of that nature or to cause that result.” Ark. Code Ann. § 5-2-202(a)(1). Here,

Deputy Mirus testified that Wright was infected with AIDS, was angry and violent, threatened

to infect him with AIDS, repeatedly spit at him, and at one point successfully spit on him,

while he had an open wound on his nose. While Mirus’s partner testified that he did not hear

Wright make any threats, the jury was entitled to resolve all questions of conflicting testimony.

We hold that there was more than sufficient evidence to support Wright’s conviction of each

element of the offense enumerated in the statute.

       Wright also challenges the sufficiency of the evidence supporting his conviction for

first-degree terroristic threatening. Arkansas Code Annotated section 5-13-301 defines the

crime as follows:

       A person commits the offense of terroristic threatening in the first degree if:
       (A) With the purpose of terrorizing another person, the person threatens to cause death
       or serious physical injury or substantial property damage to another person.

Ark. Code Ann. § 5-13-301(a)(1)(A). Again, we hold that the evidence was more than sufficient

to support Wright’s conviction. Deputy Mirus testified that Wright threatened to kill him and

his family, assault him, and infect him with AIDS. He made these threats while behaving

violently and erratically, even kicking the plexiglass barrier in the patrol vehicle so hard it

caused the shotgun mount to break and the shotgun to fall on Deputy Mirus, and injure him.

Mirus testified that the threats against his family caused him significant concern, given that

Wright and Mirus both lived in the same area and would likely encounter each other after

Wright was released from prison. Accordingly, we affirm the terroristic-threatening

conviction.


                                               4
                           Cite as 2016 Ark. App. 404

Affirmed.

HARRISON and GLOVER, JJ., agree.

Lisa-Marie Norris, for appellant.

Leslie Rutledge, Att’y Gen., by: Rebecca Kane, Ass’t Att’y Gen., for appellee.




                                       5